Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3599 Filed 04/16/21 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


CLAIR REYNOLDS, MONICA                  )
MARTIRANO, BRADY LAING,                 )   Case No.: 2:19-cv-11745-AJT-EAS
JARED THOMAS PINEDA,                    )
WILLIAM MARTIN POWERS,                  )
TRINA HANCOCK, and KEN                  )
SCHAFER, on behalf of themselves        )   Senior District Judge Arthur J. Tarnow
and all others similarly situated,      )
                                        )   Magistrate Judge Elizabeth A. Stafford
             Plaintiff,                 )
      v.                                )
                                        )
FCA US, LLC,                            )
                                        )
             Defendant.                 )
                                        )

     PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY
  SUPPORTING DENIAL OF DEFENDANT'S MOTIONS TO DISMISS

      Plaintiffs Clair Reynolds, Monica Martirano, Brady Laing, Jared Thomas

Pineda, William Martin Powers, Trina Hancock, Ken Schafer, and Melinda Martinez

("Plaintiffs") respectfully submit notice to this Court of recent authority supporting

denial of Defendant FCA US LLC ("Defendant" or "FCA") motions to dismiss (ECF

Nos. 26, 34). Plaintiffs present the following recent decisions in opposition to FCA's

motions: (i) Chapman v. Gen. Motors LLC, No. 19-cv-12333(TGB)(DRG), 2021

WL 1286612, at *6 (E.D. Mich. Mar. 31, 2021) (attached hereto as Ex. 1); (ii) Fox

v. Cty. of Saginaw, No. 19-CV-11887, 2021 WL 120855, at *5 (E.D. Mich. Jan. 13,

2021) (attached hereto as Ex. 2); (iii) Outdoor One Commc'ns, LLC. v. Charter Twp.
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3600 Filed 04/16/21 Page 2 of 17




of Canton, No. 20-10934, 2021 WL 807870, at *1 (E.D. Mich. Mar. 3, 2021)

(attached hereto as Ex. 3); (iv) In re Flint Water Cases, 482 F. Supp. 3d 601, 615

(E.D. Mich. 2020) (attached hereto as Ex. 4); (v) Raymo v. FCA US LLC, 475 F.

Supp. 3d 680, 695 (E.D. Mich. 2020) (attached hereto as Ex. 5); (vi) Gregorio v.

Ford Motor Co., 2021 WL 778913 at *14-15 (E.D. Mich. Mar. 1, 2021) (attached

hereto as Ex. 6); (vii) Gant v. Ford Motor Co., No. 19-CV-12533, 2021 WL 364250,

at *3 (E.D. Mich. Feb. 3, 2021) (attached hereto as Ex. 7); (viii) Francis v. Gen.

Motors, LLC, No. 19-11044, 2020 WL 7042935, at *7 (E.D. Mich. Nov. 30, 2020)

(attached hereto as Ex. 8).

A.    FCA'S RULE 12(B)(1) ARGUMENTS HAVE BEEN REPEATEDLY
      REJECTED IN THIS DISTRICT SINCE THE BRIEFING CLOSED
      IN THIS MATTER

      1.     STANDING:          FCA does not dispute Plaintiffs' standing to assert

the Wobble Defect claims on behalf of 2018-2019 Jeep Wrangler purchasers and

lessees. This same Wobble Defect is alleged to exist in the 2020 Wranglers and

Gladiators, and these claims are likewise redressable in this case. To be clear, all

Class Vehicles are alleged to be manufactured with the same defective suspension

system based on the Jeep Wrangler JL Platform. FCA distributed a 2020 Jeep

Wrangler and Gladiator service bulletin to its dealers concerning “Shimmy In The

Steering Wheel After Hitting An Irregularity On The Road Surface” expanding the

repair under CSN V41 to include 2020 Jeep Wranglers and Gladiators. See ECF No.

                                         2
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3601 Filed 04/16/21 Page 3 of 17




22     (Complt.)      ¶     184      (citing    Service      Bulletin     99-002-19

(https://static.nhtsa.gov/odi/tsbs/2019/MC-10169248-9999.pdf) attached hereto as

Ex. 9. 1 Because Plaintiffs already established jurisdiction to proceed against FCA

for this Wobble Defect based on the same alleged defect in the 2020 Wranglers and

Gladiators, the standing issue turns on whether the 2020 Class Vehicles are alleged

to be "substantially similar" to the 2018-2019 Class Vehicles, which they are, and

the Court should reserve deciding this issue until the class certification stage

pursuant to Rule 23. FCA's arguments challenging standing here to assert claims for

the 2020 Wranglers and Gladiators were recently rejected in Chapman v. Gen.

Motors LLC, No. 19-cv-12333(TGB)(DRG), 2021 WL 1286612, at *6 (E.D. Mich.

Mar. 31, 2021). In Chapman, as Plaintiffs argue here, the court applied Fallick v.

Nationwide Mut. Ins. Co., 162 F.3d 410 (6th Cir. 1998) to hold that the "allegations

were about the CP4 pump and its effects on truck engines, which is alleged to cause

harm and is common to all class members, no matter exactly which truck they bought

or what the terms of their state consumer protection laws are. The general

wrongdoing GM is accused of applies to the Named Plaintiffs and the absent putative

class members alike, making the class certification question logically antecedent to


1
 The Court can take judicial notice of this document from the NHTSA website. See
Gregorio v. Ford Motor Co., 2021 WL 778913 at n 5 (E.D. Mich. Mar. 1, 2021)
(noting documents from NHTSA website are public records subject to judicial
notice). Additionally, this document is incorporated into Plaintiffs’ Complaint which
was properly filed under the Eastern District of Michigan Local Rules.
                                         3
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3602 Filed 04/16/21 Page 4 of 17




the Article III standing question." Chapman, 2021 WL 1286612, at *6; see also Fox

v. Cty. of Saginaw, No. 19-CV-11887, 2021 WL 120855, at *5 (E.D. Mich. Jan. 13,

2021) (internal quotation marks and citations omitted) (citing Fallick, 162 F.3d at

422 ("The court explained that once the district court correctly determined that

Fallick had standing to bring suit under ERISA against Nationwide with respect to

its application of reasonable and customary limitations to its determination of

medical benefits, which Nationwide admittedly employed in all the benefits plans

which Fallick wishes to include [in] the proposed class, the question was whether

Fallick satisfied the criteria of Rule 23 with respect to the absent class members.”)).

To hold otherwise at the pleading stage would require this Court to conclude that the

replacement dampers that were installed on 2020 vehicles prior to sale through CSN

V41 cure the Wobble Defect, rather than mask it as Plaintiffs allege, which is the

subject of an ongoing NHTSA safety investigation.

      2.     MOOTNESS: FCA argues the Bibb Declaration (ECF No. 26-2)

moots Plaintiffs' claims because Bibb asserts that CSN V41 cured the Wobble

Defect. This is incorrect both as a matter of law and fact.

             a.     FCA’s argument implicates the very merits of Plaintiffs’ case by

asking the Court to conclude—at the pleading stage and based solely on the

untested, uncorroborated Bibb Declaration—that the Wobble Defect has been

remedied. However, Plaintiffs’ well-pled allegations make clear that the Wobble

                                          4
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3603 Filed 04/16/21 Page 5 of 17




Defect was not remedied by the CSN V41 repair, which instead serves only to mask

the Wobble Defect with a new damper. Critically, since the briefing in this matter

concluded, courts in this District have repeatedly held “[a] court cannot sustain a

Rule 12(b)(1) factual attack on a complaint where the challenge to jurisdiction

implicates the merits of plaintiff's complaint." Outdoor One Commc'ns, LLC. v.

Charter Twp. of Canton, No. 20-10934, 2021 WL 807870, at *1 (E.D. Mich. Mar.

3, 2021); see also, In re Flint Water Cases, 482 F. Supp. 3d 601, 615 (E.D. Mich.

2020) (internal quotation marks and citations omitted) (“A district court engages in

a factual inquiry only when the facts necessary to sustain jurisdiction do not

implicate the merits of the plaintiff's claim. If the jurisdictional issue is intertwined

with the underlying substantive merits of the case, such evidentiary decisions should

await a determination of the case on the merits.”). That is precisely the case here,

and FCA’s argument to the contrary undermines these fundamental legal principles.

Therefore, the Court must reject FCA’s mootness argument.

             b.     Even if FCA's argument did not violate these important legal

principles and the Court treated it as a factual attack on the Complaint under Rule

12(b)(1), FCA’s argument would still fail. The Bibb Declaration claims that the

updated steering damper resolved the issues causing the Wobble Defect as of March

2020. This is not only contradicted by the well-pled allegations of the Complaint

alleging the Wobble Defect continued after the CSN V41 repair—including video

                                           5
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3604 Filed 04/16/21 Page 6 of 17




evidence of the wobble (see ECF No. 22 at ¶¶ 30-33, 46-47, 58, 80, 100-102, 115-

121, and 134-135) — but is also contradicted by the ongoing NHTSA safety

investigation. Indeed, after FCA submitted the Bibb Declaration to this Court

claiming CSN V41 remedied the Wobble Defect, NHTSA challenged FCA's

remediation claim. On September 23, 2020, NHTSA published a memorandum

questioning the viability and longevity of FCA's claimed remedy in CSN V41,

asking:

            (i)   Is it true that the V41 dampers that are suffering from steering
            wobble can be serviced by pumping the damper rod?
            (ii) Is this different from dampers prior to the V41 damper? If not,
            why is there pumping data?
            (iii) During the pumping data testing, NHTSA wants to understand
            how air entrained in the test parts (field parts or intentionally primed?)
            (iv) NHTSA required FCA to verify the expected service life for the
            V41 steering damper to ensure it is not merely masking the wobble
            for a period of time.

See Ex. 10 INME-PE19012-80832P (https://static.nhtsa.gov/odi/inv/2019/INME-

PE19012-80832P.pdf). The attachments to this public document include documents

FCA requested be placed under seal, which are directly relevant to the merits issues

FCA now presents to this Court under Rule 12(b)(1).

            c.     Further, on July 30, 2020, again after the close of the briefing, a

court in this District rejected FCA's mootness argument in a separate defect case,

which is based on the unpublished decision in Hadley v. Chrysler Group, LLC 624

Fed. App'x 374 (6th Cir. 2015). See Raymo v. FCA US LLC, 475 F. Supp. 3d 680,

                                         6
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3605 Filed 04/16/21 Page 7 of 17




695 (E.D. Mich. 2020). In Raymo, the court distinguished Hadley and held that even

if the defect is remedied—a fact vigorously disputed in the instant case—Hadley is

not a "legal bar that serves to prevent Plaintiffs from seeking monetary damages in

connection with the [alleged defective product] under an overpayment theory of

damages." Id. Thus, Plaintiffs’ overpayment theory of damages alleged in the

Complaint would not be subject to the analysis in Hadley even if CSN V41 had been

effective, which it certainly is not.2

             d.     In reality, however, FCA's Rule 12(b)(1) challenge is merely a

facial attack on Plaintiffs' Complaint because it asserts no facts relating to Plaintiffs'

vehicles. Therefore, the allegations of the Complaint must be accepted as true, just

as in a Rule 12(b)(6) motion. “When reviewing a facial attack, a district court takes

the allegations in the complaint as true.” In re Flint Water Cases, 482 F. Supp. 3d at

615 (quoting Glob. Tech., Inc. v. Yubei (XinXiang) Power Steering Sys. Co., 807



2
  FCA provided Flores v. FCA US LLC, No. 19-10417, 2020 WL 7024850, at *2
(E.D. Mich. Nov. 30, 2020) as supplemental authority to the Court. ECF No. 36-1.
But Flores is clearly distinguishable from Plaintiffs' allegations now before this
Court for three reasons. First, unlike here where the new damper serves only to mask
the true defect, there was no dispute in Flores that the repair remediated the defect.
See id. at 2 ("The free repairs are the same repairs that Plaintiffs are seeking herein.").
Second, unlike Hadley and Flores, FCA's CSN V41 campaign here did not remedy
the defect that was the subject of allegations or claims for damage. Third, FCA's
CSN V41 was instituted after Plaintiff Reynolds first initiated this litigation, and
CSN V41 is subject to an ongoing NHTSA safety investigation—both of which facts
materially differ from those at issue in Hadley and Flores.

                                            7
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3606 Filed 04/16/21 Page 8 of 17




F.3d 806, 810 (6th Cir. 2015)). The self-serving Bibb Declaration fails to repudiate

Plaintiffs’ well-pled factual allegations that the Wobble Defect continued after the

CSN V41 repair, and that Plaintiffs continue to experience the Wobble Defect. See

ECF No. 22 at ¶¶ 30-33, 46-47, 58, 80, 100-102, 115-121, and 134-135. The

Declaration simply states the number of vehicles that have returned to a FCA

dealership and received a damper repair after the CSN V41 was implemented.

Plaintiffs’ uncontested allegations of experiencing the Wobble Defect after the CSN

V41 repair alone require denial of FCA's Rule 12(b)(1) motion.

B.    FCA'S RULE 12(B)(6) ARGUMENTS HAVE LIKEWISE BEEN
      REPEATEDLY REJECTED SINCE THE CLOSE OF BRIEFING ON
      THE MOTIONS

      1.     EXPRESS WARRANTY:

             a.    FCA's argument that its express warranty does not cover design

defects has been rejected three times in this District over the last six months on the

basis that such arguments are premature at the pleading stage. See Gregorio v. Ford

Motor Co., 2021 WL 778913 at *14-15 (E.D. Mich. Mar. 1, 2021) (holding dismissal

of the express warranty at this stage premature and expressly reasoning that "just

because Plaintiffs plead allegations involving a class of vehicles does not preclude

the possibility of a manufacturing defect."); Gant v. Ford Motor Co., No. 19-CV-

12533, 2021 WL 364250, at *3 (E.D. Mich. Feb. 3, 2021) (rejecting the same

argument asserted by FCA here, reasoning “[a]t this early stage of the case, without

                                          8
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3607 Filed 04/16/21 Page 9 of 17




the benefit of any factual development as to the cause and origin of the alleged

defect, dismissal of the express warranty claims is not justified by a premature and

uninformed classification of the alleged defect as being categorically in the realm of

‘design’ or ‘manufacturing.’”); Francis v. Gen. Motors, LLC, No. 19-11044, 2020

WL 7042935, at *7 (E.D. Mich. Nov. 30, 2020) (finding that speculation about the

precise origin of a defect is imprudent at the pleading stage and warranty limitations

therefore do not supply good grounds for early dismissal). This is consistent with

opinions from other automotive defect class actions in this District, as cited in

Plaintiffs’ response in opposition to the motion to dismiss. ECF No. 27,

PageID.2787-91.

             b.    FCA's argument that it did not breach its express warranty was

very recently rejected in Gregorio, where, like here, the Complaint alleges the

problem persisted after the repair provided under the vehicle warranty. See

Gregorio, 2021 WL 778913 at *16-17; ECF No. 22, ¶ 203. Specifically, in

Gregorio, Ford said it fixed the transmissions of plaintiffs' vehicles thereby fully

complying with its repair or replace warranty. However, the defect persisted. Id. The

Court reasoned that a repair or replace warranty fails where the seller is either

unwilling or unable to repair the vehicle, so where the allegation is that the problem

persisted, Ford's request to dismiss the express warranty claims were denied. Id.

(citing Miller v. GM, 2018 WL 2740240 *6 (ED Mich. June 7, 2018)); see also, In

                                          9
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3608 Filed 04/16/21 Page 10 of 17




 re Gen. Motors Air Conditioning Mktg. & Sales Practices Litig., 406 F. Supp. 3d

 618, 631 (E.D. Mich. 2019), reconsideration denied, No. 18-MD-02818, 2019 WL

 5696697 (E.D. Mich. Nov. 4, 2019). FCA's argument that it did not breach its repair

 or replace warranty necessarily fails, because every Plaintiff provided FCA an

 opportunity to repair or replace under the warranty, and the Wobble Defect

 nevertheless persisted in each of Plaintiffs' Class Vehicles. See ECF No. 22,

 (Reynolds) ¶¶ 31-32; (Martirano) ¶ 47; (Laing) ¶58; (Pineda) ¶ 80; (Powers) ¶¶102-

 103; (Hancock) ¶¶118-120; (Schafer) ¶135; (Martinez) ¶20, 56.

       2.     IMPLIED WARRANTY

              a.     Merchantability: FCA argues that Plaintiffs' implied warranty

 claims should be dismissed because the Class Vehicles still operate and provide

 transportation, and are, therefore, merchantable. However, this very argument was

 also rejected in this District just last month. See Chapman, 2021 WL 1286612, at

 *8 (rejecting FCA's argument here and refusing to dismiss implied warranty claims

 as unmerchantable, holding that "allegations regarding engine stalls and catastrophic

 failure are serious enough to plausibly allege unmerchantability"); Gregorio, 2021

 WL 778913 at *17 (holding that to be merchantable, a vehicle must provide

 transportation "in a reasonably safe and reliable manner.") (collecting cases). Here,

 the Complaint alleges the Wobble Defect presents a serious safety defect and

 precludes reasonably safe and reliable transportation for all Plaintiffs. See, e.g., ECF

                                           10
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3609 Filed 04/16/21 Page 11 of 17




 No. 22 (Complt.) ¶3, (and each plaintiff alleges it is not safe to operate); and NHTSA

 has a pending "safety" defect investigation concerning the wobble (id. at ¶¶172-179).

              b.    Lack of Privity: Count XX (North Carolina Implied Warranty):

 FCA's argument concerning lack of privity was recently rejected (and after the close

 of briefing in this case). See Gregorio, 2021 WL 778913 at *19 (holding that in the

 auto-manufacturer context, the warranties provided by the manufacturer are clearly

 meant for the vehicle purchaser; and, therefore, the vehicle purchasers are intended

 third-party beneficiaries and excused from the privity requirement.).

              c.    Lack of Pre-Suit Notice: After the briefing was completed in this

 case, a court in this District ruled in Francis v. Gen. Motors, LLC, No. 19-11044,

 2020 WL 7042935 (E.D. Mich. Nov. 30, 2020). As relevant here, the Francis court

 rejected the pre-suit notice arguments asserted by FCA concerning Minnesota and

 North Carolina, where, as here, Plaintiffs presented their vehicles for repair during

 the warranty period. Id. at *11-12; see also, Gregorio, 2021 WL 778913 at *13

 (same under North Carolina law).

       3.     MMWA:        After the close of briefing in this case, an opinion issued

 in this District dismissing nationwide MMWA claims where no underlying state

 warranty claim was asserted. See Flores v. FCA US LLC, No. 20-10972, 2021 WL

 1122216, at *25 (E.D. Mich. Mar. 24, 2021). Plaintiffs do not contest the dismissal




                                          11
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3610 Filed 04/16/21 Page 12 of 17




 of the Nationwide MMWA claims in this case; but still assert a MMWA claim in

 those states where a state warranty claim is asserted.

       4.     CONSUMER PROTECTION CLAIMS:

              a.     Rule 9(b): Paradoxically, despite the fact that FCA claims to

 have cured the Wobble Defect, FCA nonetheless argues that it lacks sufficient notice

 of the Defect under Rule 9(b). In any event, a court in this District very recently

 concluded that Rule 9(b) is satisfied where a complaint "alleges that a manufacturer

 knew of a defect before sale, the various venues the manufacturer used to sell the

 product failed to disclose the defect, and that the plaintiffs would not have purchased

 the product or would have paid less for it had they know of the defect." Gregorio,

 2021 WL 778913 at *5 (citations omitted); see also, Gant, 2021 WL 364250 at *10

 (finding allegations of "a variety of issues related to faulty transmissions, such as

 sudden and unexpected shaking, delayed accelerations, and hard decelerations"

 sufficient); Francis, 2020 WL 7042935 at *15 (Rule 9(b) satisfied where the

 complaint pleads the "mechanical details of the alleged defect, explaining how

 Defendant's transmission system functions and why Plaintiffs believe the

 transmission systems in their vehicles are faulty."); Chapman, 2021 WL 1286612,

 at *15 ("They have made sufficient “who, what, when, where, how” allegations

 under Fed. R. Civ. P. 9(b) for an omissions-based claim at this stage, and the Court

 declines to dismiss any claims for not meeting the Rule 9(b) pleading standard.").

                                           12
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3611 Filed 04/16/21 Page 13 of 17




 Here, every Plaintiff provided all of these allegations—and more—and therefore

 satisfy Rule 9(b).

              b.      Pre-Suit Knowledge: In March 2021, a court in this District

 concluded that just 300 complaints provided by Ford to NHTSA clearly established

 notice of a possible defect. See Gregorio, 2021 WL 778913 at *5. Here, as of March

 8, 2019, in the first year of the Class Vehicles being offered for sale, FCA identified

 3,566 distinct steering complaints, and while only 608 of these were received by

 ODI, FCA admitted it had received an additional 3,255 separate complaints, which

 FCA provided to NHTSA. ECF No. 22 (Complt.), ¶ 174.

              c.      No Class Actions: After the briefing in this matter closed, a court

 in this District rejected FCA's arguments that the Georgia and Tennessee statutes bar

 class actions. See Francis, 2020 WL 7042935 at *19.

 C.    SMITH V. GENERAL MOTORS IS INAPPOSITE

       FCA incorrectly relies on Smith v. Gen. Motors LLC, 988 F.3d 873 (6th Cir.

 2021), which affirmed dismissal based on a heightened pleading standard due to the

 doctrine of invited error—a doctrine that has no bearing in this case. See id. at 879

 ("Because Plaintiffs (and Defendants) asked the district court to apply Mross [v.

 Gen. Motors Co., LLC, No. 15-C-0435, 2016 WL 4497300 (E.D. Wis. Aug. 25,

 2016)], the doctrine of invited error prevents Plaintiffs from now complaining that

 the district court did so."). This heightened pleading standard which FCA now

                                            13
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3612 Filed 04/16/21 Page 14 of 17




 advocates for was not adopted by the Sixth Circuit and was only applied by the Sixth

 Circuit in Smith due to the doctrine of invited error. See Smith, 988 F.3d at 887 (J.

 Stranch, concurring) ("Still, no matter what the parties urged the district court to do,

 I struggle with imposing Mross’s unduly heightened pleading requirements on

 Plaintiffs. Notably, the only case that has since cited Mross is the district court's

 opinion here. The Seventh Circuit (the court to which the Mross plaintiffs could have

 appealed) has not clearly adopted Mross’s rule. Nor have we, either before this case

 or as a result of it.") FCA's baseless request that this Court impose a plainly

 inapplicable standard is rooted in an overt mischaracterization of the allegations of

 Plaintiffs' Complaint, which detail the NHTSA safety defect investigation, nearly

 4,000 complaints of the Wobble Defect (over 3,200 directly to FCA) by March 2019

 during the first year of sales, and FCA's effort to cover up the Wobble Defect with

 CSN V41. Plaintiffs' extensive knowledge allegations satisfy the governing standard

 for Rule 12(b)(6). See Gregorio, 2021 WL 778913 at *5.

 Dated: April 16, 2021                   Respectfully submitted,

                                         /s/ E. Powell Miller
                                         E. Powell Miller (P39487)
                                         Sharon S. Almonrode (P33938)
                                         Dennis A. Lienhardt (P81118)
                                         William Kalas (P82113)
                                         THE MILLER LAW FIRM, P.C.
                                         950 W. University Dr., Suite 300
                                         Rochester, Michigan 48307
                                         Tel: (248) 841-2200
                                         Fax: (248) 652-2852
                                           14
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3613 Filed 04/16/21 Page 15 of 17




                                    epm@millerlawpc.com
                                    ssa@millerlawpc.com
                                    dal@millerlawpc.com
                                    wk@millerlawpc.com

                                    Simon B. Paris
                                    Patrick Howard
                                    Charles J. Kocher
                                    SALTZ, MONGELUZZI, BARRETT
                                    & BENDESKY, P.C.
                                    1650 Market Street, 52nd Floor
                                    Philadelphia, PA 19103
                                    Tel: 215-496-8282
                                    Fax: 215-496-0999

                                    Joseph G. Sauder
                                    Matthew D. Schelkopf
                                    Joseph B. Kenney
                                    SAUDER SCHELKOPF
                                    555 Lancaster Avenue
                                    Berwyn, PA 19312
                                    Tel: (888) 711-9975
                                    Fax: (610) 421-1326
                                    jgs@sstriallawyers.com
                                    mds@sstriallawyers.com
                                    jbk@sstriallawyers.com

                                    Daniel E. Gustafson
                                    David A. Goodwin
                                    Raina C. Borrelli
                                    GUSTAFSON GLUEK PLLC
                                    Canadian Pacific Plaza
                                    120 S. Sixth St., Suite 2600
                                    Minneapolis, MN 55402
                                    Tel: (612) 333-8844
                                    Fax: (612) 339-6622
                                    dgustafson@gustafsongluek.com
                                    dgoodwin@gustafsongluek.com
                                    rborrelli@gustafsongluek.com

                                      15
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3614 Filed 04/16/21 Page 16 of 17




                                    Christopher D. Moon
                                    Kevin O. Moon
                                    MOON LAW APC
                                    600 W. Broadway, Suite 700
                                    San Diego, CA 92101
                                    Tel: (619) 915-9432
                                    Fax: (650) 618-0478
                                    chris@moonlawapc.com
                                    kevin@moonlawapc.com

                                    Attorneys for Plaintiffs




                                      16
Case 2:19-cv-11745-AJT-EAS ECF No. 41, PageID.3615 Filed 04/16/21 Page 17 of 17




                           CERTIFICATE OF SERVICE

       The undersigned herby certifies that on April 16, 2021, a copy of this Notice

 of Supplemental Authority was electronically filed with the Clerk of Court of the

 United States District Court for the Eastern District of Michigan, using the CM/ECF

 system, which will send a Notice of Electronic filing to all parties of record.

 Dated: April 16, 2021                   Respectfully submitted,

                                         /s/ E. Powell Miller
                                         E. Powell Miller (P39487)
                                         THE MILLER LAW FIRM, P.C.
                                         950 W. University Dr., Suite 300
                                         Rochester, Michigan 48307
                                         Tel: (248) 841-2200
                                         Fax: (248) 652-2852
                                         epm@millerlawpc.com




                                           17
